United States Court of Appeals
                     For the First Circuit


No. 17-1084

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                    CARLOS MELÉNDEZ-GONZÁLEZ,

                      Defendant, Appellant.


No. 17-1113

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                     ENRIQUE COSTAS-TORRES,

                      Defendant, Appellant.



          APPEALS FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

        [Hon. Aida M. Delgado-Colón, U.S. District Judge]


                             Before

                  Torruella, Selya, and Lynch,
                         Circuit Judges.
     Edgar L. Sánchez-Mercado and ESM Law Office on brief for
appellant Carlos Meléndez-González.
     Allan A. Rivera-Fernández, with whom Luis Rafael Rivera-
Rodríguez and Luis Rafael Rivera Rodríguez Law Offices were on
brief, for appellant Enrique Costas-Torres.
     Steven L. Lane, Appellate Counsel, National Security
Division, U.S. Department of Justice, with whom Rosa E. Rodríguez-
Vélez, United States Attorney, was on brief, for appellee.


                          June 4, 2018
           LYNCH, Circuit Judge. This case involves convictions in

December 2016 for fraudulent recruitment practices from March 2006

through June 2008 by members of the U.S. Army National Guard in

Puerto Rico.    Defendant National Guard officers Carlos Meléndez-

González and Enrique Costas-Torres carried out a scheme to procure

recruitment bonuses to which they were not entitled.                   They were

convicted after a jury trial of wire fraud, embezzlement of public

money, and conspiracy.      Their appeals from their convictions raise

multiple issues, including tolling under the Wartime Suspension of

Limitations Act, 18 U.S.C. § 3287; rulings by the district court

as to dress in the courtroom, meant to protect the jury from

prejudicial influence; sufficiency of the evidence of a conspiracy

to defraud the United States; and what constitutes impermissible

"overview" testimony. Finding no merit in any of defendants' many

claims of error, we affirm.

                                         I.

           We review the evidence "in the light most favorable to

the verdict."     United States v. Van Horn, 277 F.3d 48, 50 (1st

Cir. 2002) (citing United States v. Escobar-de Jesus, 187 F.3d
148, 157 (1st Cir. 1999)).

           In   2005,    the     Department     of   Defense     instituted   the

National Guard Recruiting Assistance Program ("G-RAP") to help

recruit   soldiers      during    the    ongoing     conflicts    in   Iraq   and

Afghanistan.    G-RAP was intended to supplement the National Guard's

                                        - 3 -
traditional reliance on full-time recruiters.             It enabled Guard

members who are not full-time recruiters to register as "Recruiting

Assistants," use their personal networks to identify and nominate

potential recruits and refer them to full-time recruiters, and

receive bonuses if their nominees ultimately enlist.              Docupak, a

marketing company and contractor, administered G-RAP by hiring and

managing Recruiting Assistants and processing bonus payments.

            To become a Recruiting Assistant, an applicant completed

an online application, verified his eligibility, created an online

profile,    and    completed   a    mandatory   training.        Importantly,

Recruiting Assistants were prohibited from sharing G-RAP bonuses

with full-time recruiters, and this limit was emphasized in the

original training module.      The rules also specified, as set forth

in a revised training module, that Recruiting Assistants were

prohibited from receiving information about a nominee from a

recruiter without the nominee's consent, and from nominating an

individual they did not know.

            Only    upon   successfully      completing   training      (which

entailed reviewing the information in the training modules and

then passing a quiz) could a Recruiting Assistant begin identifying

potential recruits.        After making a nomination, the Recruiting

Assistant would facilitate a meeting between the nominee and a

full-time recruiter.        The full-time recruiter would assess the

nominee's   qualifications,        perform   aptitude   tests,    and   run   a

                                     - 4 -
background     check.           The Recruiting         Assistant    was     expected    to

provide support and mentorship to the nominee throughout this

process.     As compensation, the Recruiting Assistant would receive

a $1,000 payment if the nominee enlisted and an additional $1,000

payment      if    the        nominee       progressed       to     basic      training.

Each Recruiting Assistant recorded his or her participation in the

online system administered by Docupak: first by creating a profile

for   each    nominee         with    the     nominee's      personal         identifying

information,      then     by    adding     entries      detailing    each     nominee's

progress.

             Carlos      Meléndez-González             ("Meléndez"),      a    part-time

member of the Army National Guard, became a Recruiting Assistant

in 2006.      Between 2006 and 2008, Meléndez received $21,000 in

recruitment       bonuses       for   twelve     new     National    Guard     enlistees

recorded as his nominees on his G-RAP account.

             After    an      Army    Audit     Agency    review    found      "signs   of

possible     fraud"      in     G-RAP,    the    Army     Criminal     Investigations

Division ("CID") launched a nationwide investigation.

             In an interview with investigators in 2013, Meléndez

admitted that he did not know most of his nominees.                           Nor did he

act as a Recruiting Assistant for any of them; the nominees were

all recruited by Enrique Costas-Torres ("Costas"), a full-time

recruiter who was not eligible for recruitment bonuses.                         Meléndez

knew Costas from a previous posting.                       The investigation also

                                          - 5 -
revealed that Meléndez's G-RAP account contained various false

statements, including claims that he had had meetings with nominees

that in fact never occurred.        Meléndez also informed investigators

that he had provided his G-RAP account password to Costas.

             The investigators concluded that Meléndez and Costas had

carried out a fraudulent scheme to obtain recruitment bonuses:

Costas enlisted new recruits and provided Meléndez with their

personal identifying information, and Meléndez pretended that the

recruits were his own leads in order to collect bonuses and then

to split the proceeds with Costas.            On October 21, 2015, a grand

jury returned an indictment charging Costas and Meléndez with

conspiracy to defraud the United States, in violation of 18 U.S.C.

§ 371; conspiracy to commit wire fraud, in violation of 18 U.S.C.

§   1349;    wire   fraud,   in   violation    of   18   U.S.C.   §    1343;   and

aggravated      identity     theft,     in     violation     of       18   U.S.C.

§ 1028A(a)(1).        All charges pertained to conduct that occurred

between March 2006 and June 2008.             On April 13, 2016, the grand

jury returned a superseding indictment charging the same offenses

plus   one    count   of   embezzling   public      money,   in   violation     of

18 U.S.C. §§ 641-642, pertaining to the same conduct.

             The two were tried jointly.         Neither testified.        At the

close of an eight-day trial by jury, Meléndez was convicted of one

count of conspiracy to defraud the United States, one count of

embezzling public money, one count of conspiracy to commit wire

                                      - 6 -
fraud, and thirteen counts of wire fraud. Costas was convicted of

three counts of wire fraud.      The district court granted the

defendants' motion for acquittal on one count of wire fraud and

one count of aggravated identity theft.       The jury found the

defendants not guilty on the remaining counts.

          Costas was sentenced to one year in prison, three years

of supervised release, a $5,000 fine, and $3,000 in restitution.

Meléndez was sentenced to time served (approximately two months),

two years of supervised release, and $20,000 in restitution.   The

court found that Costas had the "main role" in the scheme because

he was "a higher ranking officer and was the one with access to

the personal and identifying information for all the recruited

. . . persons for which payments were processed."        The court

determined that Costas had not only provided his recruits' personal

information to Meléndez but had also himself accessed Meléndez's

G-RAP account and directly input information for certain recruits.

          Costas appealed his conviction and sentence.    Meléndez

appealed only his conviction. Their appeals were consolidated.1




     1    While the appeals were pending, defendants filed with
the district court a motion for a new trial based on newly
discovered evidence.    The district court promptly denied the
motion.   Defendants now seek to challenge that denial in these
appeals. Their challenge is not properly before this court because
defendants did not file a timely notice of appeal from the denial
of their motion for a new trial. See Fed. R. App. P. 3; United
States v. Velez Carrero, 140 F.3d 327, 330 (1st Cir. 1998).

                              - 7 -
                                  II.

             We address defendants' challenges to their convictions,

then dispose of Costas's challenges to his sentence.            Costas's

brief repeats virtually verbatim the language in Meléndez's brief

and raises claims of his own.           We treat the shared arguments

together.2

A.   Statute of Limitations and Pre-Indictment Delay

             Defendants first argue that the district court erred in

denying   their   pretrial   motion   to   dismiss   the   indictment   as

untimely.    We review this issue de novo.     United States v. Ngige,

780 F.3d 497, 502 (1st Cir. 2015).

             Defendants were indicted in 2015 for conduct that took

place between March 2006 and June 2008.        The district court held

that the general five-year statute of limitations that applies to

the criminal statutes under which defendants were charged, see

18 U.S.C. § 3282(a), was tolled by the Wartime Suspension of

Limitations Act, 18 U.S.C. § 3287 ("WSLA").


     2    We summarily reject Costas's claim that the district
court erred in denying his motion to consolidate this case with
two other cases in which he was charged with conspiring to commit
fraud involving the G-RAP program. See Fed. R. Crim. P. 13. As
the district court noted, the three cases "allege distinct
conspiracies involving different co-defendants and overt acts."
Costas does not allege that his co-defendants in any one case acted
in concert with his co-defendants in either of the other cases.
Joinder would have created a risk that the jury would treat
evidence offered against one co-defendant as supporting unrelated
charges against other co-defendants. The district court did not
abuse its discretion in denying Costas's motion.

                                 - 8 -
          As amended in October 2008,3 the WSLA tolls the statute

of limitations for any offense involving, inter alia, fraud against

the United States, "[w]hen the United States is at war or Congress

has enacted a specific authorization for the use of the Armed

Forces . . . until 5 years after the termination of hostilities as

proclaimed     by    a    Presidential    proclamation,       with   notice      to

Congress, or by a concurrent resolution of Congress."                    Id.    The

district court found that the 2001 Authorization for the Use of

Military Force, Pub. L. No. 107-40, 115 Stat. 224 (2001) ("AUMF"),

"triggered,    and       continues   to   trigger,"     the     WSLA's    tolling

provisions.

          On    appeal,      defendants   renew   two   arguments        that   the

district court considered and soundly rejected: (1) that the AUMF

constitutes     an       unconstitutional    delegation        of    legislative

authority to the President in violation of separation of powers

principles, and (2) that the hostilities authorized by the AUMF

ended before defendants' alleged crimes occurred. We reject these

arguments for substantially the same reasons.                 Defendants' claim

is that the AUMF lacks a "sufficient statutory standard to guide

the President."          But defendants do not deny that tolling of the

WSLA is triggered by the "enact[ment] of a specific authorization


     3    The district court held that the WSLA amendments applied
because at the time the amendments were enacted, the statute of
limitations applicable to defendants' offenses had not expired.
Defendants do not challenge this ruling on appeal.

                                     - 9 -
for the use of the Armed Forces" and that the AUMF indisputably

qualifies as such.

               The WSLA provides for tolling until the termination of

hostilities is formally announced "by a Presidential proclamation,

with       notice    to   Congress,   or   by    a    concurrent   resolution   of

Congress."          18 U.S.C. § 3287.      No such formal announcement has

occurred to date.           The WSLA's tolling provisions remain active.

See United States v. Frediani, 790 F.3d 1196, 1200-01 (11th Cir.

2015); United States v. Pfluger, 685 F.3d 481, 485 (5th Cir. 2012).

               Defendants approach the delay issue from another angle,

asserting that there was excessive pre-indictment delay. We review

the district court's denial of this claim for abuse of discretion.

See United States v. Bater, 594 F.3d 51, 53 (1st Cir. 2010).

               A due process claim of excessive pre-indictment delay

requires       showing     "both   that    the       'delay   caused   substantial

prejudice to [the defendant's] right to a fair trial' and that

'the [g]overnment intentionally delayed indictment . . . to gain

a tactical advantage.'"               Id. at 54 (alteration in original)

(quoting United States v. Picciandra, 788 F.2d 39, 42 (1st Cir.

1986)).4      Defendants have established neither.              As to the second


       4  We do not consider here whether the standard for a due
process claim alleging pre-indictment delay should be modified for
cases where statutes of limitations are tolled either for very
long periods of time or indefinitely and charges are brought, say,
decades after the relevant events became known to the government.
The facts of this case simply do not present such a circumstance.

                                       - 10 -
prong, they have not even argued that the prosecution intentionally

delayed indictment to gain a tactical advantage. As to prejudice,

they lament that it was impossible for them to retrieve relevant

evidence such as the "original rules" for the G-RAP program

"between 2005 and 2007" and the "Recruiters Assistants' digital

files where they acknowledged, agreed to and/or were quizzed on

particular updates on rules of the G-RAP program."                   Yet the

critical 2005 and 2007 G-RAP training modules (including the

portions     thereof    setting    the   "rules    that   create     criminal

intention") and the contents of Meléndez's G-RAP digital account

were introduced and discussed extensively at trial.           And Meléndez

himself admitted that he read the rules and took the training quiz

when he enrolled in G-RAP.

B.   Court Rulings as to Military Dress in the Courtroom

             Costas argues that the district court violated his Sixth

Amendment right to a public trial by partially, to use his words,

"closing" the courtroom.      No such thing happened.       We review this

claim de novo.       United States v. Laureano-Pérez, 797 F.3d 45, 76

(1st Cir. 2015).

             On the penultimate day of trial, just before closing

arguments,     the   prosecution    brought   to   the    district   court's

attention that approximately fifteen National Guard members in the

courtroom were dressed in formal National Guard Gala uniforms.

The court recognized that while Guard members in fatigue uniforms

                                   - 11 -
had appeared "sporadically" throughout the trial, this large group

in formal garb constituted a conspicuous, "overwhelming presence"

in a portion of the courtroom.          The judge described the scene:

"all you can see are the ribbons, the golden medals on the

shoulders, [and] the stripes that are with the gold ribbon as

well."    The Guard members so dressed confirmed to the court that

they had "taken the day off" and were not (and could not be)

attending the proceedings in their official capacities. The court

found    that   the   group   had   acted    "in   concert,"   that   it   was

"reasonable to infer" that its uniform display was "geared to

unduly influence the jury," and that "the presence of all the Gala

uniforms in this fashion pose[d] a strong likelihood of influencing

the jury."

             In an effort to protect the jury from "undue pressure"

while preserving defendants' right to a public trial, the court

ruled that the Guard members could remain in the courtroom as long

as they did not wear full uniforms. The court adjourned the trial

until the afternoon to provide them time to change or remove their

jackets and ties.       The court made clear that it was willing to

consider other suggestions as to how to accommodate the service

members, but defense counsel offered none.

             The National Guard members complied with the order.

After the adjournment and closing arguments, the court described

for the record that "all 15 members of the National Guard are here

                                    - 12 -
in    court   and    have    been    here    in    court    throughout       the    entire

afternoon with . . . half of their uniforms, that is the trousers

or pants and . . . the white shirt without the jacket."

              Costas's       public-trial         claim    plainly     fails       and   is

frivolous.       The court did not close the courtroom at all.                     To the

contrary,     the    court    stressed       that   "the     Court   remains        open,"

adjourned      the       proceedings    to     avoid       excluding     anyone,         and

ultimately verified that all Guard members had complied with its

directive and remained in the courtroom through closing arguments.

The    court's      order   was     thoughtfully     crafted     and    an     eminently

reasonable means of maintaining courtroom decorum and protecting

the jury from the risk of prejudicial influence.5                            See United

States v. Rios Ruiz, 579 F.2d 670, 674-75 (1st Cir. 1978).

C.     Sufficiency of the Evidence

              Defendants contend that the evidence presented at trial

was insufficient to support their convictions for wire fraud and,

in Meléndez's case, conspiracy.              The district court rejected these

claims     when     it    denied     defendants'      motions    for     judgment        of

acquittal. See Fed. R. Crim. P. 29. So do we.


       5  Costas asserts that the district court based its order
on the prosecution's allegedly mistaken assertion that an Army
regulation prohibited off-duty servicemen from wearing uniforms
when engaging in civilian activity. The court never referenced
that point. Rather, the record makes clear that the court acted
out of legitimate concern that the "overwhelming presence" of the
Guard members' full Gala uniforms could unfairly prejudice the
jury.

                                        - 13 -
           We review sufficiency of the evidence claims de novo.

See United States v. Wyatt, 561 F.3d 49, 54 (1st Cir. 2009).

"[W]e examine the evidence -- direct and circumstantial -- as well

as all plausible inferences drawn therefrom, in the light most

favorable to the verdict, and determine whether a rational fact

finder could conclude beyond a reasonable doubt that the defendant

committed the charged crime." Id.

           The   evidence   presented    at   trial   established   that

Meléndez used the personal identifying information of a dozen new

National Guard enlistees to obtain recruitment bonuses; that he

did not help recruit his purported nominees and did not know most

of them; and that his G-RAP account entries reported fictitious

meetings between him and his purported nominees.         It was Costas

who had recruited these enlistees, and Costas was the one, unlike

Meléndez, who had access to their private personal information.

Shortly after many of the $1,000 recruitment bonuses were wired to

Meléndez's account, Meléndez made $500 cash withdrawals. Finally,

Meléndez knew from his training (to the extent it was not self-

evident) that he was prohibited from nominating persons he did not

know.   A jury could readily infer that Meléndez willfully entered

into a scheme to defraud the National Guard by feigning eligibility

for recruitment bonuses.

           As to Costas, the evidence supported the conclusion that

he committed wire fraud by giving Meléndez the personal information

                                - 14 -
of enlistees he had recruited, with the intent that Meléndez use

it to fraudulently apply for recruitment bonuses.                  Costas was

ineligible for such bonuses, he knew Meléndez, and at least three

of Meléndez's nominees had given their information only to Costas.

Costas emphasizes that the prosecution did not present any direct

evidence that he received kickbacks.               Meléndez's frequent $500

cash withdrawals provide circumstantial evidence, though, that he

was splitting his bonuses with whomever was providing him with the

necessary information.         Regardless, the prosecution did not need

to prove that Costas actually received any kickbacks.                    It was

sufficient to show that Costas, by giving Meléndez the personal

information of enlistees, purposefully caused him to use that

information fraudulently to procure unearned bonuses.              See United

States v. Carrington, 96 F.3d 1, 7 (1st Cir. 1996) (holding that

"[t]he crime of wire fraud does not require that the defendant's

object    be    attained"    and   that   the   crime   is   "completed"   upon

transmission of the requisite "wire communication").

               Finally, Meléndez challenges his conspiracy conviction.

He argues that he could not possibly be found guilty because

Costas,    the     only     co-conspirator      named   in   the   superseding

indictment,      was   acquitted    of    the   conspiracy    charges.      The

prosecution suggests in response that the jury could have found

that Meléndez entered into a conspiracy with one of the "unknown"

co-conspirators described in the superseding indictment.                    The

                                     - 15 -
evidence -- that Meléndez did not have access to the private

personal information he submitted online and that he repeatedly

made cash withdrawals of exactly one half the amount of his

recruitment bonuses -- was sufficient to prove that Meléndez had

conspired with someone.               "[S]o long as there is 'sufficient

evidence to sustain a rational verdict of guilt beyond a reasonable

doubt' for a conspiracy charge, 'an inconsistent verdict should

stand.'" United States v. Rios-Ortíz, 708 F.3d 310, 317 (1st Cir.

2013) (quoting United States v. Figueroa-Encarnación, 343 F.3d 23,

30 n.4 (1st Cir. 2003)). Meléndez's conviction stands.

D.   Evidentiary Challenges

             Defendants raise a variety of evidentiary challenges.

We address below only the one sufficiently substantial to warrant

discussion.        The other arguments are "insufficiently developed,

patently meritless, or both."            United States v. George, 841 F.3d
55, 61 (1st Cir. 2016).

     1.      Claim of Improper Overview Testimony from Agent De Jesús

             Defendants       argue     that     one     of   the    prosecution's

witnesses,    CID     Agent    André    de     Jesús,    provided    improper   and

prejudicial overview testimony.                Agent De Jesús conducted the

investigation that led to Costas's and Meléndez's indictment.                    As

the prosecution's sixth witness at trial, De Jesús testified

regarding the origins of the CID's investigation of the G-RAP

program;     the     procedure    his     office        followed    in   conducting

                                       - 16 -
G-RAP-related    investigations;       and     the     steps   he    took     when

investigating    defendants,     including       interviewing        Meléndez's

purported nominees.      Costas (but not Meléndez) contemporaneously

objected that De Jesús was providing improper overview testimony

and "painting a picture of guilt for the defendants" by using words

like "fraud" and "investigation."            He also objected on hearsay

grounds to De Jesús's reporting on statements Meléndez's nominees

made to him. The court overruled the objections.

          We    review   Costas's     claims    for    abuse   of    discretion.

United States v. Rodriguez, 525 F.3d 85, 95 (1st Cir. 2008).

Because Meléndez did not contemporaneously object, he bears the

burden of establishing plain error.            Id.; see also United States

v. Leon-Delfis, 203 F.3d 103, 113 (1st Cir. 2000) (explaining that

this court "typically require[s] defendants in joint criminal

trials to raise their own objections at trial" and relaxes this

rule "only when the district court specifically states that an

objection from one defendant will be considered an objection for

all defendants").

          The    majority   of   De    Jesús's        testimony     covered   his

investigation of defendants, of which he had first-hand knowledge.

"Where an officer testifies exclusively about his or her role in

an investigation and speaks only to information about which he or

she has first-hand knowledge, the testimony is generally . . .

permissible."    United States v. Rose, 802 F.3d 114, 121 (1st Cir.

                                    - 17 -
2015).    Contrary to Costas's argument, De Jesús never expressed a

view as to defendants' guilt. De Jesús used the word "fraud" only

when explaining that the CID's nationwide investigation of the

G-RAP program began after an Army Audit Agency review found

"indications of possible fraud" in the program.                         De Jesús was

merely providing context for his own investigation.

             As the prosecution has conceded on appeal, De Jesús did

delve into hearsay testimony when he testified about statements

Meléndez's       purported      recruits      made   to   him      in    interviews.

Specifically, De Jesús reported that all of his interviewees denied

having received assistance from Meléndez during the enlistment

process    and    that    six   of    them    claimed   not   to   know    Meléndez.

However, we find the admission of this testimony harmless.                          The

interviewees later testified at trial consistent with De Jesús's

summary.     There is no indication in the record that De Jesús

attempted to vouch for them.                 Nor was there any need for such

endorsement: none of the interviewees had credibility or bias

problems, and they provided only straightforward and unproblematic

testimony concerning their interactions (or the lack thereof) with

defendants       during   their      recruitment.       Defendants       suffered   no

prejudice.




                                        - 18 -
E.   Costas's Sentencing

              Costas    challenges          his    sentence    as    procedurally       and

substantively unreasonable.              We find no abuse of discretion.               See

United States v. Ayala-Vazquez, 751 F.3d 1, 29 (1st Cir. 2014).

              On the procedural front, Costas argues that the district

court erred in applying a four-level enhancement based on a loss

amount   of    $20,000        under    United      States     Sentencing         Guidelines

§ 2B1.1, and a two-level enhancement for abuse of a position of

trust under § 3B1.3.           The abuse-of-trust enhancement was plainly

appropriate.         Costas     abused       the    "professional          or    managerial

discretion"     he     possessed       as    a    Sergeant     Major       and    full-time

recruiter when he misused the personal information of his recruits.

See United States v. Sicher, 576 F.3d 64, 72-73 (1st Cir. 2009)

(quoting U.S.S.G. § 3B1.3 cmt. n.1).

              As to the loss amount, Costas asserts that the court

should have considered only the $3,000 in bonus payments resulting

from the three wire-fraud counts of which Costas was convicted.

Instead, the court took into account all of the bonuses Meléndez

obtained, including those tied to wire-fraud counts of which Costas

was acquitted.       A district court may rely on acquitted conduct in

sentencing     "so     long    as     that   conduct    ha[s]       been    proved    by   a

preponderance of the evidence."                   United States v. Martí-Lón, 524
F.3d 295, 302 (1st Cir. 2008).                    Here, the evidence showed that

Meléndez collected at least $20,000 in bonuses for nominating

                                         - 19 -
twelve recruits who were all in fact recruited by Costas; that

those recruits provided their personal information only to Costas;

and that that information was nevertheless somehow input into

Meléndez's G-RAP account.   Additional evidence not admitted at

trial (but properly considered at sentencing) showed that Meléndez

provided his password to Costas and that Costas himself had

directly input information into Meléndez's account.   The district

court had a sufficient basis to deem Costas responsible, by a

preponderance of the evidence, for all of Meléndez's fraudulently

procured bonuses.

          Next, Costas asserts that his sentence was substantively

unreasonable because Meléndez, who was convicted on many more

counts, received a lesser sentence.   Costas "is not entitled to a

lighter sentence merely because . . . his co-defendant[] received

[a] lighter sentence[]."    United States v. Torres-Landrúa, 783
F.3d 58, 69 (1st Cir. 2015) (quoting United States v. Dávila-

González, 595 F.3d 42, 50 (1st Cir. 2010)). And we have no reason

to second-guess the district court's conclusion that Costas had

the "main role" in the scheme because he was "a higher ranking

officer and the one with access to the personal and identifying

information for all of the recruited . . . persons for which the

payments were processed."   See Ayala-Vazquez, 751 F.3d at 33-34




                             - 20 -
("Determinations        as   to    the     relative       culpability    amongst

codefendants are best made by the district judge . . . .").

            For   the    first    time   on     appeal,   Costas   attempts   to

challenge   as    unfounded      the   district    court's   statement    during

sentencing that Costas "tried to manipulate the jury by basically

causing . . . other members . . . of the military force to come

here dressed up in their Gala uniforms . . . ."                The argument is

waived.

                                       III.

            We affirm each of defendants' convictions.




                                       - 21 -